Citation Nr: 0929576	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-26 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral 
onychomycosis.

2.  Entitlement to service connection for bilateral tinea 
pedis.  

3.  Entitlement to service connection for sinus problems.

4.  Entitlement to service connection for shortness of 
breath.

5.  Entitlement to service connection for allergic rhinitis 
and nasal polyps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1991 to June 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 2007 and September 2007 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran provided testimony at a May 2009 hearing before 
the undersigned.  A hearing transcript is associated with the 
claims folder.

The issues of entitlement to service connection for sinus 
problems, shortness of breath, and allergic rhinitis and 
nasal polyps are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the Veteran's bilateral 
onychomycosis is due to any incident or event in active 
service or is otherwise related to active service. 

2.  The competent and probative medical evidence 
preponderates against a finding that the Veteran's bilateral 
tinea pedis is due to any incident or event in active service 
or is otherwise caused by active service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral onychomycosis was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

2.  The Veteran's bilateral tinea pedis was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to the Veteran's claim for service connection for 
onychomycosis and tinea pedis, VA sent the Veteran a letter 
in February 2007 informing him of the types of evidence 
needed to substantiate his claims and its duty to assist him 
in substantiating his claim under the VCAA.  The letter 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  In addition, the letter described how VA calculates 
disability ratings and effective dates.  

The Board finds that the contents of the February 2007 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify, including 
the requirements set forth by the Court in Dingess, supra.  
In addition, the May 2007 rating decision, August 2007 SOC, 
and January 2009 explained the basis for the RO's action, and 
the SOC and SSOC provided him with additional 60-day periods 
to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and the 
presumption of prejudicial error as to the first element of 
VCAA notice does not arise in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, the RO obtained the 
Veteran's service treatment records (STRs), as well as 
treatment records from the Memphis VA Medical Center (VAMC).  
Moreover, the Veteran submitted private treatment records and 
lay statements from friends.  

The Board notes that VA's duty to assist the Veteran in the 
development of the claim includes providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, in this instance, the Board finds that a VA 
examination is not necessary to decide the claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of foot problems for over 7 
years following separation from active service.  Moreover, 
there are no competent opinions relating the Veteran's 
current foot problems to active service.  There is also no 
persuasive lay evidence of continuity of symptomatology such 
as to suggest that current foot problems were incurred in 
service.  Accordingly, an examination is not required here, 
even under the low threshold of McLendon.  

In sum, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that his current 
onychomycosis and tinea pedis are related to active service.  
Specifically, during the May 2009 Board hearing, he testified 
that he first sought treatment for itchy feet in 1996 or 
1997, while he was still in active service.  He stated that 
doctor assessed probably athlete's foot and prescribed 
ointment.  However, the ointment did not alleviate the 
problem permanently, and he has had problems with his feet 
since then.  

The Veteran's STRs are negative for any manifestation of a 
foot disorder.  Both the January 1991 enlistment, September 
1997 periodic and March 1999 separation examination reports 
are negative for any indication of complaints or diagnosis of 
foot problems.  Additionally, the Veteran denied foot trouble 
in reports of medical history completed in conjunction with 
those examinations.  

Following separation from service, the first indication and 
diagnosis of foot problems (specifically, onychomycosis and 
tinea pedis) is noted in a December 2006 VA examination 
report.  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint or treatment, and 
the amount of time which has elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Indeed, prior to the 2006 examination, the 
Veteran's feet were examined and noted to be normal.  For 
instance, during an October 2003 physical examination at the 
Memphis VAMC, the Veteran's feet were noted to be warm 
bilaterally, with no lesions, cyanosis or edema.  By 
contrast, at the December 2006 VA examination, there was 
thickening, ridging and graying of both great toenails 
consistent with onychomycosis.  There was also scaling and 
maceration in the webs between the toes and on the borders of 
the feet consistent with tinea pedis.  

There are no other records of medical treatment for 
onychomycosis or tinea pedis.  However, the Veteran submitted 
a statement from T. M., who served in the Navy with him.  In 
his statement received in May 2007, T. M. reported that he 
had known the Veteran since 1997, and that when they played 
basketball together, the Veteran would often complain about 
his feet itching.  Then, during the summer of 1997, the 
Veteran showed T. M. his feet, which he said were getting 
worse and not responding to over-the-counter medication.  T. 
M. stated the Veteran's large toenail was discolored and the 
areas between his toes and around his feet were peeling.  

Next, the claims file contains two statements from the 
Veteran's family members.  The first statement, received in 
May 2007, is from the Veteran's brother, E. C.  He stated 
that in 1997, he noticed that the Veteran was walking 
tenderly while at a water park.  The Veteran told his brother 
that he was having problems with his feet that he thought 
were caused by wearing boots every day on the ship.  E. C. 
noticed the Veteran's large toenails were discolored and that 
his feet seemed to be shedding skin between his nails and 
around his feet.  The second statement, also received in May 
2007, is signed electronically by 5 of the Veteran's family 
members, who state that they also noticed the Veteran's 
toenails were discolored and his feet were peeling during the 
summer of 1997.  

Despite the foregoing, continuity of symptomatology has not 
been established by the evidence.  The Board acknowledges 
that the Veteran and other laypersons are competent to give 
evidence about observable symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit 
Court has held that in certain situations, lay evidence can 
even be sufficient with respect to establishing medical 
matters such as a diagnosis.  Specifically, in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal 
Circuit commented that competence to establish a diagnosis of 
a condition can exist when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's foot symptoms are found to 
be capable of lay observation and thus his statements, and 
those of his family members and colleague, constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Although the Veteran's family 
members and a fellow serviceman have attested to seeing the 
Veteran's toenail discoloration and skin peeling, the STRs 
show no evidence of any foot problems in active service.  
Following service, there was no documentation of foot 
problems until 2006.  While sincere in his beliefs, in light 
of these factors, the Veteran's current statements to the 
effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
persuasive.  Rather, it appears that any symptoms, including 
peeling feet, from the Veteran's time in service were 
transitory and resolved prior to separation without chronic 
residuals.  Indeed, the lay statements all attest to 
observing nail color changes and peeling skin in 1997, but 
not thereafter.  Since separation from active service, there 
is no showing of foot disorder and no reports of observable 
symptoms during the post-service timeframe.  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.  

Furthermore, a medical nexus, or causal connection, has not 
been established by the competent evidence.  The Veteran is 
not competent to relate his current foot problems to active 
service.  Further, there are no competent opinions relating 
the current foot disorder to active service.  

Thus, the weight of the competent evidence is against a grant 
of service connection for onychomycosis and tinea pedis.  
Because the preponderance of the evidence is against the 
claim, there is no reasonable doubt to resolve in the 
Veteran's favor, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for bilateral onychomycosis is denied.

Service connection for bilateral tinea pedis is denied.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), as stated 
above, enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2008).

With regard to the issues of entitlement to service 
connection for sinus problems, shortness of breath, and 
allergic rhinitis and nasal polyps, preliminary review 
reveals that the information in the record before us is 
inadequate to make an informed determination, and discloses a 
need for further development prior to final appellate review.  
In this regard, the Board is of the opinion that VA's duty to 
assist includes affording the Veteran a VA examination under 
the facts and circumstances of this case.

The Veteran contends that he is entitled to service 
connection for his sinus problems (which here are considered 
to include shortness of breath, allergic rhinitis, and nasal 
polyps), as he began having sinus problems during active 
service.  Indeed, the Veteran's STRs confirm that he was 
diagnosed with "minimal sinus disease" in March 1997 after 
an MRI of the orbits was conducted.  Moreover, the Veteran 
indicated that he had sinus problems in September 1991 and 
January 1992 Dental Health Questionnaires, and in the latter, 
the dentist noted "dust-allergic rhinitis."  Another 
February 1992 Dental Questionnaire also noted a complaint of 
sinus problems.  Thus, sinus problems are clearly documented 
during active service. 

Moreover, medical records show that the Veteran began 
complaining of headaches, which he related to his sinus 
problems at the May 2009 Board hearing, as early as October 
2002.  Further, the more current records show treatment for 
allergic rhinitis, and complaints of shortness of breath and 
nasal polyps.   

In light of the foregoing, the Board finds that VA's duty to 
assist includes affording the Veteran a VA examination to 
determine whether the current sinus problems were incurred in 
or are causally related to active service.  

The law holds that VA will provide a medical examination 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2).  

In this case, in light of the documentation of sinus problems 
during service and the current sinus diagnoses, it is found 
that an examination is necessary before the claim may be 
fairly adjudicated.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the causation or etiology of his current 
sinus disorder(s).  Any and all studies 
deemed necessary, including X-rays, 
should be completed.  The claims file, 
including a copy of this Remand, must be 
made available to the examiner for review 
in conjunction with the examination.  
Specifically, the examiner should be 
asked to provide an opinion with regard 
to the following questions:

a.  Whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that the 
Veteran's current sinus diagnoses 
and symptoms-including shortness of 
breath, allergic rhinitis, and nasal 
polyps-were incurred in or are 
causally related to active service.  
The examiner should specifically 
comment on the sinus problems 
documented during active service, 
and how such documentation factors 
into his/her opinion.  Note: The 
term "at least as likely as not" 
does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  If the examiner finds 
that an opinion cannot be provided 
without resorting to speculation, he 
should explain why it would be 
speculative to respond.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


